Citation Nr: 1514890	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-31 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disease, including coronary artery disease.

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

6.  Entitlement to a rating higher than 10 percent for tinnitus.

7.  Entitlement to a rating higher than 30 percent for major depressive disorder prior to October 14, 2014, and a rating higher than 50 percent thereafter.

8.  Entitlement to a rating higher than 40 percent for hearing loss prior to July 15, 2011, and a rating higher than 50 percent thereafter.

9.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2015 rating decision addressed claims for an increased rating for major depressive disorder and entitlement to a TDIU.

In January 2015, the Veteran testified at a Board video conference hearing over which the undersigned Veterans Law Judge (VLJ) presided.  A transcript of that hearing has been associated with the claims file.  

The claims for entitlement to service connection for diabetes, heart disease, hypertension, and peripheral neuropathy of the upper and lower extremities; the claims for increased ratings for hearing loss and depressive disorder; and the claim for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's service-connected tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260, which adequately addresses the symptomatology of that condition; the Veteran was not hospitalized for this condition and such condition is not shown to markedly interfere with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the Veteran's tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided by a June 2010 letter.  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed.    Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, VA examination reports, and hearing testimony. 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a   hearing explain the issues and suggest the submission of evidence that may have   been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to his symptomatology, the impact of such symptomatology on employment, his treatment history, and employment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson   v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tinnitus is evaluated under Diagnostic Code 6260, which provides that only a single evaluation for recurrent tinnitus will be assigned, whether the sound is perceived in one ear, both ears or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  This is the maximum schedular evaluation assignable for that condition. 

In view of the foregoing, the Board concludes that Diagnostic Code 6260 precludes a schedular evaluation in excess of 10 percent for tinnitus.  

The Board has considered whether the Veteran's service-connected tinnitus presents an exceptional or unusual disability picture as to render impractical the application   of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board notes that the schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology;  thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  While the Veteran has mentioned experiencing dizziness and headaches, there is no indication that these symptoms are related to his tinnitus.  Additionally, to the extent the Veteran alleges that the tinnitus impacts his mental health, he is already in receipt of a separate rating for his major depressive disorder associated with his tinnitus.  Moreover, although  the Veteran has complained that his tinnitus has become louder and increasingly disruptive, he does not contend and the record does not suggest that during the period on appeal his tinnitus symptomatology required frequent hospitalization and there is no evidence showing that tinnitus causes marked interference with employment.  As such, the Board concludes that referral for extraschedular consideration is not warranted.  Id.  


ORDER

Entitlement to a rating higher than 10 percent for tinnitus is denied.


REMAND

The Veteran's most recent VA examination to evaluate the severity of the service-connected bilateral hearing loss disability was performed in March 2012.  In statements and during his January 2015 personal hearing, the Veteran asserted         a worsening of symptoms since he was last examined.  More recently, on VA audiological consultation in December 2014, the Veteran complained of worsening hearing problems and his hearing aids were adjusted.  In light of the Veteran's testimony that his bilateral hearing loss disability has deteriorated, a new examination is warranted to ascertain the current nature and severity of his    service-connected bilateral hearing loss disability.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Concerning his claims for service connection, the Board notes that the AOJ attempted to confirm the Veteran's allegation of Agent Orange exposure with an  inquiry through the Defense Personnel Records Information Retrieval System (DPRIS).  However, the response obtained revealed incomplete dates of alleged exposure in Korea.  The response indicated there was no evidence of herbicide use in South Korea from December 1, 1959 to January 3, 1960, a period of less than a month.  However, the Veteran was in Korea until July 1961.  Accordingly, an inquiry utilizing the appropriate dates in Korea should be made to the extent possible.  If additional information is needed from the Veteran, such should be requested.  

In February 2015 the AOJ issued a rating decision that granted an increased rating of 50 percent for major depressive disorder and denied the Veteran's claim for entitlement to a TDIU.  The record reflects that the Veteran filed a timely notice of disagreement to that rating decision later that month.  However, there is no evidence in the Veteran's claims file that a statement of the case has been issued.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the appeal should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated after December 2014.  If the requested records cannot be obtained, the Veteran should be notified of such.  

2.  Attempt to verify the Veteran's alleged exposure to Agent Orange while stationed in Korea from December 1959 to July 1961 through official sources.  As verification of a one month period at the beginning of his tour was already requested, at a minimum, the AOJ should attempt verification of Agent Orange exposure during a two-month period at the end of his tour in Korea (e.g. May 1 to June 30, 1961).   If specific information is required from the Veteran to perform a search, such should be requested.  

3.  Schedule the Veteran for an audiological examination to determine the current severity of his hearing loss.  The claims folder should be reviewed by the examiner.  All necessary tests should be performed and the results reported.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

5.  Issue a statement of the case which addresses the claim for an increased rating for major depressive disorder and the claim for entitlement to a TDIU, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These claims should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


